Rugg, C. J.
This suit in equity is brought against Craig as the obligee, and McNally, who asserts that the plaintiff is his co-surety on a bond given to dissolve an attachment. The bill avers that in an action brought on the bond by the obligee against the plaintiff and McNally, as sureties, a verdict was rendered in favor of the present plaintiff on the ground that he was induced to sign the bond by the fraud of the obligee and that McNally , was defaulted and judgment entered against him as surety; that damages have been assessed for the full amount of the debt due on the bond against McNally, who has paid one half and made an agreement with Craig to pay one half the remainder, and that McNally contemplates bringing action against the plaintiff as co-surety for contribution, and that, if the plaintiff is liable to McNally, it is a liability which ought to be borne by Craig as the person whose fraud induced him to sign the bond.
The demurrer to the bill was sustained rightly on the ground that upon its allegations there was no obligation on the part of the plaintiff to contribute to McNally as his alleged co-surety. The liability of Connor to McNally must be determined from the nature of the relation between co-sureties. Contribution between co-sureties rests upon the equitable principle that a common burden ought to be shared equally by those equally liable. The right of contribution between co-sureties does not arise out of any contract of indemnity between them. It is implied by the. law from their mutual relation. One surety who has paid the entire obligation of the suretyship has a right, to contribution from his co-sureties because he by such payment has relieved them of a common burden and hence they ought to reimburse him for their proportionate part of his loss. But there can be' no common burden if it has been determined that as to an alleged co-surety there was no burden at all on him from the beginning in respect of the principal obligation. The judgment in favor of *257Connor in the action of Craig against both Connor and McNally decided finally that there was no obligation on him, as surety, to Craig, as the obligee of the bond, and settled that there was nothing due from him on the bond. That decision destroys the foundation for any obligation on the part of Connor to McNally, for the reason that, since there was no initial liability on his part to the obligee of the bond, McNally by paying the bond has not relieved him of any common burden, which is the only basis for a claim for contribution. One who is not liable as surety because of a congenital infirmity as to him in the instrument of surety-ship can be under no obligation to anybody as co-surety unless he has disabled himself from asserting his defence. Ledoux v. Durrive, 10 La. Ann. 7, 9. Hood v. Morgan, 47 W. Va. 817, 822. Ruff v. Montgomery, 83 Miss. 185. Craven v. Freeman, 82 N. C. 361.
If the rule be stated in the form that the utmost extent of the claim of a surety who has made payment is subrogation to the rights of the creditor, so that he will rank against the co-surety as would the main creditor, as was said in Russell v. Failor, 1 Ohio St. 327, 330, the same conclusion is reached. Another phase of this principle is shown by the cases which hold that a surety, who has had no notice of an action against a co-surety, may show in an action by such co-surety against him any legal defence which he might have shown in an action against himself on the bond. Briggs v. Boyd, 37 Vt. 534, 539. Lowndes v. Pinckney, 1 Rich. Eq. 155, 178, 179. Peering v. Winchelsea, 2 B. & P. 270. Although the universal accuracy of these last two statements may be doubted, Warner v. Morrison, 3 Allen, 566, 568, they are sound as applicable to the facts here disclosed.
This conclusion does not depend upon the doctrine of res judicata, but flows from fundamental conceptions of the law of suretyship.
The sentence in Clapp v. Rice, 15 Gray, 557, at page 559, that the “discharge of one” co-surety “from his principal obligation, if the others are not discharged, will not release him from the liability to contribute for their indemnity,” was used in a quite different connection relating to the short statute of limitations in favor of the estate of a deceased co-surety as to whose original liability there was no question. This statement cannot be wrested *258from its connection and distended to other facts for which it was not intended. Swan v. Justices of the Superior Court, 222 Mass. 542, 545. The effect of the statute of limitations as between co-sureties may be different from their rights and obligations resting upon initial liability. Wood v. Leland, 1 Met. 387.
In accordance with the terms of the report, let the entry be

Bill dismissed.